DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 15 August 2022. Claims 1, 2, 4-20 and 22-40 are pending in the application. Claims 12-16, 18-20, 22-36, 39 and 40 are withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 17 states “insulating means”. The specification [paragraph 81] defines “insulating means” as “Insulating space 47 may preferably be evacuated to minimize heat transport between the inner and outer walls. Alternatively, insulating space 47 may be filled with an insulating material or may simply be filled with air. Therefore, “insulating means” will be treated as an evacuated space, insulating material, filled with air or equivalent structures.
Claim 38 states “attachment means”. The specification (paragraph 83] defines “attachment means” as “Attachment means: According to embodiments of the present invention illustrated in FIGS. 1 through 3, retaining ring 60 is detachably secured to insulating cup holder 40 by means of a threaded connection. It will be appreciated that alternative means may be used for detachably securing a retaining ring to a cup holder. In an embodiment illustrated in FIG. 4A and in closeup in FIG. 4B, retaining ring 360 is detachably secured to insulating cup holder 340 by means of a snap fit. In this embodiment, outer side wall 345 of insulating cup holder 340 includes an outward- facing circumferential groove 346. Retaining ring 360 included an inward-facing circumferential protrusion as part of skirt 361 sized to mate in a snap fit with circumferential groove 346 when retaining ring 360 is pressed down onto insulating cup holder 340. [0084]    In another embodiment, illustrated in FIGS. 5A, SB, and SC, retaining ring 460 is detachably secured to insulating cup holder 440 by means of magnets”. Since applicant elected species III, in the response to the restriction requirement, received on 2 May 2022, the “attachment means” will be treated as a threaded connection.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “attachment means” in claim 1 since “attachment means” is defined in claim 11 as “a threaded connection”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the applicant states “the side wall and upward-facing flange of the cup holder incorporate three gaps”. However, claim 1, from which claim 5 depends, states “the side wall and flange of the cup holder incorporate two or more gaps”. It is unclear if the three gaps of claim 5 are in addition to the two or more gaps of claim 1 or if the three gaps are part of the two or more gaps. If applicant intends to have the three gaps of claim 5 be part of the two or more gaps of claim 1, the limitation should be changed to read as follows “wherein the two or more gaps comprise three gaps sized to allow a user to hold the beverage cup with three fingers while inserting the beverage cup into the cup holder”. For purposes of examination, the examiner will treat the claim as shown here.
Regarding claim 6, the applicant states “wherein one of the gaps is larger than the other two gaps”. It is unclear which gap the applicant is referring to. Is the applicant referring to the gaps in claim 1 or the gaps in claim 5? Applicant should amend the claim to read as follows “wherein one of the three gaps is larger than the other two of the three gaps”. For purposes of examination, the examiner will treat the claim as shown here.
Regarding claim 7, the applicant states “wherein the larger gap is disposed opposite the other two gaps”. It is unclear which gaps the applicant is referring to. Is the applicant referring to the gaps in claim 1 or the gaps in claims 5/6? Applicant should amend the claim to read as follows “wherein the larger gap is disposed opposite the other two of the three gaps”. For purposes of examination, the examiner will treat the claim as shown here.
Claim 9 recites the limitation "the disposable lid" in line 5.  There is insufficient antecedent basis for this limitation in the claim. “The disposable lid” should be “the lid”.
Regarding claim 10, the applicant states “the assembly further comprises a lid, wherein the lid includes a neck”. As an initial matter, “a lid” and “a neck” was introduced (although not positively claimed” in claim 9, from which claim 10 depends. This would appear to be double inclusion of both claim limitations. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Since the lid and neck were not positively claimed but previously recited in claim 9, from which claim 10 depends, examiner recommends amending claim 10 to state “wherein the assembly further comprises the lid, wherein the lid includes the neck; and wherein the lobe has an inner diameter not less than an outer diameter of the neck”.  Furthermore, it is unclear how the applicant can positively recite the lid, but not positively recite the beverage cup from which the lid connects to. It is unclear how the claimed subject matter functions without positively reciting the combination of the lid and beverage cup. In order to clear up all of the issues presented above for claims 9 and 10, the examiner recommends the following proposed amendments to claims 9 and 10 in order to overcome the 112 rejections above and to more clearly define the invention:
Claim 9: “The assembly of claim 8, wherein the assembly further comprises the beverage cup; the beverage cup further comprises a lid, wherein the lid includes a shoulder that rests on top of the peripheral bead, a neck, and an opening in the neck to provide a drinking port, wherein the attachment means spaces the lobe at a distance from the flange to further apply a downward force on the shoulder of the disposable lid”.
Claim 10: “The assembly of claim 9, wherein the lobe has an inner diameter not less than an outer diameter of the neck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 9, 11, 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Petrillo et al. (US D830,788), in view of Gustafson et al. (US 4,974,741).
Regarding claim 1, Petrillo teaches an assembly (figures 1-11) configured to hold a beverage cup comprising a peripheral bead (figures 1-11: examiner notes that the applicant is not positively claiming the beverage cup [and peripheral bead] and therefore, any claim limitation directed towards the beverage cup/peripheral bead will be treated as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Petrillo is capable of performing the recited function), the assembly comprising: a cup holder (figure 1) comprising a closed bottom (figure 1, as shown in the annotated figure below), a generally cylindrical or frustoconical side wall (figure 1, as shown in the annotated figure below), and an upper access opening (figure 1, as shown in the annotated figure below) configured to receive the beverage cup (figure 1), wherein the side wall of the cup holder comprises an upward-facing flange (figure 9, as shown in the annotated figure below) can be configured to support the peripheral bead (figure 9, as shown in the annotated figure below: When a cup with a peripheral bead is placed in the cup holder, the upward-facing flange would be capable of supporting the peripheral bead by placing it between the flange and lobe); and a retaining ring (figure 1, as shown in the annotated figure below) comprising a skirt (figure 1 and 9, as shown in the annotated figure below) and an inward facing lobe (figure 9, as shown in the annotated figure below), the skirt and the side wall comprising attachment means (figure 9, as shown in the annotated figure below) that engage at a location that spaces the lobe at a distance from the flange to accommodate the peripheral bead between the lobe and the flange (figure 9, as shown in the annotated figure below).


    PNG
    media_image1.png
    749
    454
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    360
    404
    media_image2.png
    Greyscale

Petrillo does not explicitly teach wherein the side wall and flange of the cup holder incorporate two or more gaps sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the holder. However, Gustafson does teach the side wall (figure 1, reference 12) and flange (figure 2, reference 22) of the cup holder (figure 2, reference 10) incorporate two or more gaps (figure 2, reference 26) sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the holder (figure 2 and column 3, lines 54-56). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petrillo to include the side wall and flange of the cup holder incorporate two or more gaps sized to allow a user to hold the beverage cup with two or more fingers while inserting the beverage cup into the holder, as disclosed by Gustafson, because including the gaps allows for easily removing the beverage cup from the cup holder, as explained by Gustafson (column 3, lines 54-56).
Regarding claim 2, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Petrillo teaches the upward-facing flange is configured to support the peripheral bead at a circular line of contact having a diameter (figure 9, as shown in the annotated figure above for claim 1: the flange is capable of supporting the peripheral bead at a circular line of contact which would include a diameter since the assembly is circular), and wherein the lobe has an inner diameter not more than the diameter of the circular line of contact (figure 9, as shown in the annotated figure above for claim 1).
Regarding claim 4, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Gustafson teaches the skirt covers the two or more gaps (figure 1 and 2: the skirt 20 covers the two or more gaps 26).
Regarding claim 5, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Gustafson teaches the side wall (figure 1, reference 12) and upward-facing flange (figure 2, reference 22) of the cup holder (figure 2, reference 10) incorporate two gaps (figure 2, reference 26) sized to allow a user to hold the beverage cup with two fingers while inserting the beverage cup into the holder (figure 2 and column 3, lines 54-56). Although Gustafson does not explicitly teach three gaps, this would be a duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petrillo, in view of Gustafson, to include three gaps because including three gaps would allow for easier removal of the beverage cup from the cup holder.
Regarding claim 8, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Petrillo teaches the attachment means spaces the lobe at a sufficient distance from the flange to apply a downward force on the peripheral bead (figure 9, as shown in the annotated figure above for claim 1. Furthermore, as stated above, any reference to the peripheral bead is intended use).
Regarding claim 9, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 8, as shown above. Furthermore, Petrillo teaches the beverage cup further capable of comprises a lid, wherein the lid can include a shoulder that is capable of resting on top of the peripheral bead, a neck, and an opening in the neck to provide a drinking port, wherein the attachment means spaces the lobe at a distance from the flange to further apply a downward force on the shoulder of the disposable lid (figures 1-11: as stated above, the beverage cup is intended use. The lid further defines the beverage cup [which is not positively claimed and therefore, the prior art only needs to be capable of performing the recited function. In this case, Petrillo is capable of holding a beverage cup with a lid including all of the parts shown above in order to have the attachment means spacing the lobe at a distance from the flange to further apply a downward force on the shoulder of the disposable lid).
Regarding claim 11, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Petrillo teaches the attachment means comprises a threaded connection (figure 9, as shown in the annotated figure above for claim 1).
Regarding claim 17, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Petrillo teaches the side wall comprises insulating means reducing heat flow to or from the beverage cup (figure 8: Petrillo is double walled with a vacuum between, which would be insulating means reducing heat flow to or from the beverage cup). Furthermore, Gustafson teaches the side wall comprises insulating means reducing heat flow to or from the beverage cup (figure 1, reference 38 and column 3, lines 62-65).
Regarding claim 37, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 1, as shown above. Petrillo, in view of Gustafson, do not explicitly teach the side wall is generally frustoconical. However, to modify the side wall with a frustoconical shape as claimed would entail a mere change in shape of the side wall and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrillo et al. (US D830,788), in view of Gustafson et al. (US 4,974,741), as applied to claim 5 above, and further in view of Grissom (US 5,022,235).
Regarding claim 6, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 5, as shown above.
Petrillo, in view of Gustafson, do not explicitly teach one of the gaps is larger than the other two gaps. However, Grissom does teach one of the gaps is larger than the other two gaps (figure 3, reference 16/19 and 22/23: Gap 16/19 appears larger than gap 22/23). Furthermore, to modify the size of one of the gaps into the claimed larger size would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petrillo, in view of Gustafson, to include one of the gaps being larger than the other two gaps, as disclosed by Grissom, because including a larger gap allows for a user with a larger thumb to easily remove a beverage cup from the cup holder.
Regarding claim 7, Petrillo, in view of Gustafson and Grissom, teach all of the claim limitations of claim 6, as shown above. Furthermore, Grissom teaches the larger gap is disposed opposite the other two gaps (figure 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petrillo et al. (US D830,788), in view of Gustafson et al. (US 4,974,741), as applied to claim 9 above, and further in view of Murakami (US 20020088810).
Regarding claim 10, Petrillo, in view of Gustafson, teach all of the claim limitations of claim 9, as shown above.
Petrillo, in view of Gustafson, do not explicitly teach wherein the assembly further comprises a lid, wherein the lid includes a neck; and wherein the lobe has an inner diameter not less than an outer diameter of the neck. However, Murakami does teach wherein the assembly (figure 7) further comprises a lid (figure 7, reference 86), wherein the lid includes a neck (figure 7, reference 90); and wherein the lobe has an inner diameter not less than an outer diameter of the neck (figure 7: since the neck is inside the side walls and the lobe would be projecting from the outer side wall, the lobe would have an inner diameter not less than an outer diameter of the neck).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petrillo, in view of Gustafson, to include wherein the assembly further comprises a lid, wherein the lid includes a neck; and wherein the lobe has an inner diameter not less than an outer diameter of the neck, as disclosed by Murakami, because including the lid allows for a person to drink directly from the cup holder without the need of a beverage cup, as disclosed by Murakami (paragraph 54-55).

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 3,766,975), in view of Moore et al. (US 4,163,374).
Regarding claim 38, Todd teaches an assembly (figure 1 and 2) comprising; a beverage cup (figure 1 and 2, cup 17) comprising a peripheral bead (figure 1 and 2, peripheral bead 24) and further comprising a material (column 2, lines 18-22: the material is a heat conductive material such as metal or the like); a cup holder (figure 1, reference 11) comprising a closed bottom (figure 2, reference 13), a generally cylindrical or frustoconical side wall (figures 1 and 2, reference 12), and an upper access opening (figure 1, reference 22) receiving the beverage cup (figure 2), wherein the side wall of the cup holder comprises an upward-facing flange (figures 1 and 2, reference 14a) configured to support the peripheral bead (figure 2); and a retaining ring (figures 1 and 2, reference 27) comprising a skirt (figure 2, near reference 32) and an inward facing lobe (figure 2, top of reference 27), the skirt and the side wall comprising attachment means (figure 1 and 2, reference 31 [cup holder threads on side wall] and 32 [retaining ring threads on skirt]) that engage at a location that spaces the lobe at a distance from the flange to accommodate the peripheral bead between the lobe and the flange (figure 2 at 24).
Todd does not explicitly teach the beverage cup comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic. However, Moore does teach the beverage cup (figure 2, reference 16) comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic (column 5, line 64 through column 6, line 5: Moore states “The construction of the inner cup 16 shown in FIGS. 1, 2 and 3 is preferably of a material having a relatively high coefficient of thermal conductivity. However, since the wall thickness of the inner cup body 26 is preferably as thin as practicable to accommodate a maximum volume of refrigerant and to conduct thermal energy as rapidly as possible, most thin plastics, such as polypropylene, have been found to function satisfactorily”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Todd to include the beverage cup comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic, as disclosed by Moore, because including the material being plastic allows for a high coefficient of thermal conductivity between the beverage cup and the cup holder at a lower cost, as explained by Moore (column 5, line 64 through column 6, line 5). Furthermore, Todd discloses the claimed invention except that the beverage cup is made from a heat conductive material such as metal or the like instead of paper, plastic, paper coated with wax, or paper coated with plastic. Moore shows that plastic was an equivalent structure known in the art for a heat conductive material. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Moore represents evidence that metal and plastic were art-recognized equivalent structures for a heat conductive material (column 5, line 64 through column 6, line 14). Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the metal for the plastic. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Lastly, Todd discloses the claimed invention except for the beverage cup comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the beverage cup made from plastic in order to have a high coefficient of thermal conductivity between the beverage cup and the cup holder that can be cheaply made. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Terminal Disclaimer
The terminal disclaimer filed on 15 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,225,369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claims 1, 2, 4-11 and 17, the arguments presented by applicant are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, claims 1, 2, 4-11 and 17 remain rejected in view of the prior art.
Regarding claim 38, applicant states “Applicant respectfully submits that claim 38 is patentable over any proper combination of Todd and Grissom. Todd discloses that "[t]he receptacle R also includes an inner container 17 formed of heat conductive material such as metal or the like ... ." (col. 2, 11. 18-20, emphasis added). Claim 38 recites "a beverage cup comprising a peripheral bead and further comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic" (emphasis added). Applicant respectfully points out that paper, plastic, paper coated with wax, and paper coated with plastic may not reasonably be equated with a "heat conductive material such as metal or the like," as is expressly disclosed by Todd. As such, Applicant submits that it would not have been obvious to replace the "heat conductive material such as metal or the like" with a beverage cup including any of the materials recited in claim 38. Applicant therefore respectfully submits that newly added claim 38, and claims depending therefrom, are patentable over any proper combination of Todd and Grissom”. Examiner respectfully disagrees. As shown in the rejection above, Todd discloses the claimed invention except that the beverage cup is made from a heat conductive material such as metal or the like instead of paper, plastic, paper coated with wax, or paper coated with plastic. Moore shows that plastic was an equivalent structure known in the art for a heat conductive material. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Moore represents evidence that metal and plastic were art-recognized equivalent structures for a heat conductive material (column 5, line 64 through column 6, line 14). Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the metal for the plastic. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Lastly, Todd discloses the claimed invention except for the beverage cup comprising a material selected from the group consisting of paper, plastic, paper coated with wax, and paper coated with plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the beverage cup made from plastic in order to have a high coefficient of thermal conductivity between the beverage cup and the cup holder that can be cheaply made. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, claim 38 is properly rejected in view of Todd and Moore.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735